                   Case 08-10832-CSS          Doc 7969      Filed 07/30/19      Page 1 of 1

                       UNITED STATES BANKRUPTCY COURT
                                District of Delaware
                            824 Market Street, 3rd Floor
                               Wilmington, DE 19801


In Re:                                                Chapter: 7
Linens Holding Co.
6 Brighton Road
Clifton, NJ 07015
 EIN: 20−4192917                                      Case No.: 08−10832−CSS
Laundry Holding Co.




                                  ORDER REQUIRING STATUS REPORT


  AND NOW, the case docket reflecting an extended period of inactivity of 180 days or longer,

IT IS HEREBY ORDERED that pursuant to 11 U.S.C § 105(d)(1), counsel for the Trustee or the Trustee shall file a
status report within 21 days of the date of this order.




                                                                              Christopher S. Sontchi
                                                                                Bankruptcy Judge


Dated: Wilmington, Delaware
       7/30/19
